Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LabCorp is the First National Laboratory to Offer Customers a 21-Marker Genetic Analysis in Combination with a Double-blind Process on Every Sample for Parentage/Relationship Testing BURLINGTON, NC, March 26, 2010 – Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) announced today that it is the first national laboratory to offer customers a 21-marker genetic analysis in combination with a double-blind process for parentage/relationship testing on every sample.The testing utilizes two kits developed for LabCorp by Promega Corporation of Madison, Wisconsin. The kits consist of 20 autosomal genetic markers and one gender marker. The kits have overlapping genetic systems that, when coupled with independent DNA extractions, yield a double blind test for every sample. The main purpose of parentage/relationship testing is to detect if the proposed relationship is incorrect. This newest innovation greatly increases the ability to make this determination. For paternity testing, the number of genetic markers (known as “loci”) used by laboratories to exclude a man in a typical case has increased over the years, giving a more definitive result of non-paternity. With the new test panel of 21 markers, over half of the non-excluded men have combined paternity indices of greater than one billion to one and more than 95% had combined paternity indices greater than one million to one. When a man is not excluded, the typical paternity test will have a probability of paternity of 99.9999%. “Parentage/relationship tests play an important role in child support, probate and immigration decisions.By utilizing these new test kits, LabCorp is providing adramatic increase in the power to exclude, resulting in more robust results than those routinely found in the industry. For men who are not excluded, we have already seen combined paternity indices in multiple cases indicating a quadrillion to one likelihood of paternity,” said Dr. Mark Brecher, Chief Medical Officer of LabCorp.“This new test is another example of our commitment to lead the industry with innovative testing technology.” About LabCorp®
